214 S.E.2d 311 (1975)
25 N.C. App. 615
Margie E. SPRINGS
v.
Winborne F. SPRINGS.
No. 7526DC78.
Court of Appeals of North Carolina.
May 7, 1975.
*312 Lila Bellar, Charlotte, for plaintiff appellant.
Harkey, Faggart, Coira & Fletcher, by Francis M. Fletcher, Jr., and Philip D. Lambeth, Charlotte, for defendant appellee.
BRITT, Judge.
Plaintiff contends the trial court erred for the reason that the findings of fact and conclusions of law are not supported by the evidence presented at the hearing, and there was not sufficient showing of changed conditions to justify the reduction in child support payments. We find no merit in the contention.
We deem it unnecessary to review all of the evidence presented at the hearing or to enumerate the findings of fact and conclusions of law made by the trial court. Suffice it to say, the court found that due to increased deductions for Social Security and income taxes, defendant's net income from salary was reduced from $740 to $674 per month; that defendant expected to receive only $100 from V. A. benefits in September 1974 and not more than $156 in monthly V. A. benefits in October, November and December of 1974 (as contrasted with $250 monthly V. A. benefits at time of the consent judgment); that plaintiff's net income *313 from earnings had increased from $129 per month in August of 1973 to $388 per month in August of 1974.
The foregoing key findings are supported by the evidence and we hold that there was sufficient showing of changed circumstances to justify the modifications of the consent judgment.
The judgment appealed from is
Affirmed.
HEDRICK and MARTIN, JJ., concur.